Citation Nr: 1001190	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-38 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement for service connection for a 
right toe and foot injury.

2.  Entitlement to service connection for residuals of a head 
injury, including a sinus condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran testified at a Board hearing in August 2009; the 
hearing transcript has been associated with the claims file.

The issues of service connection for a right foot and ankle 
condition and for residuals of a head injury including a 
sinus condition are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  The RO's September 1985 and March 1993 decisions denying 
the Veteran service connection for a right toe and foot 
injury were not appealed and are final. 

2.  The evidence received since March 1993 is new and 
material, and therefore the Veteran's claim of entitlement to 
service connection for a right toe and foot injury is 
reopened.



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right toe 
and foot injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

The Veteran was last denied service connection for a right 
toe and foot injury in a March 1993 decision because the 
Veteran's injury in service was considered transitory and 
there was no evidence indicating that the Veteran's current 
disability was related to his active service.  At the time of 
the March 1993 decision the pertinent evidence of record 
included service treatment and VA treatment records dated 
from February 1993 to March 1993.

The decision became final based on the evidence then of 
record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 
20.1103.  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The Veteran filed his application to reopen a claim of 
entitlement to service connection for a right toe and foot 
injury in September 2003.  The pertinent evidence received 
subsequent to the March 1993 rating decision includes private 
treatment records dated from August 1995 to July 2009.

A June 1995 treatment record indicates that the Veteran's 
ankle and leg swelling was secondary to a 1975 trauma.  

The Veteran submitted a letter from Dr. T.B. dated in August 
1995.  In this letter, the Veteran's left foot condition was 
related to an injury to the Veteran's big toe and foot many 
years ago.  Although the doctor indicated the Veteran was 
receiving treatment for his left foot, the claims file does 
not contain any other records of treatment on that foot and 
the Board finds that this is likely erroneous and the 
Veteran's right foot was likely what was examined.  

The Veteran also submitted treatment records from Dr. P.M. 
dated in August 2002.  In these records the doctor associates 
the Veteran's chronic right leg pain to an old injury.

This evidence goes to essential facts not presented in the 
previous decisions; namely associating the Veteran's current 
foot and leg complaints with an old injury and specifically 
identifying an injury which occurred during a year the 
Veteran had active service.  As such, the Board finds that 
the evidence received is both new and material and sufficient 
to reopen the Veteran's claim of service connection for a 
right toe and foot injury.

II.  Duties to Notify and Assist

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations at this time.  See generally 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  It is anticipated that any 
VCAA deficiencies will be remedied by the RO while the case 
is in remand status.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right toe 
and foot injury.  To this extent, the appeal is granted, 
subject to the directions set forth in the following remand 
section of this decision.


REMAND

The Veteran seeks entitlement to service connection for a 
right toe and foot condition and for residuals of a head 
injury including a sinus condition.  The Veteran contends 
that he suffers from head and foot disabilities which were 
caused by his active service.

The Veteran claims his toe and foot were injured when he was 
teaching recruits to operate a machine with a hydraulic lift.  
One of the recruits pumped the release for the lift and the 
machine fell on top of the Veteran's foot.  He reported 
receiving x-rays which did not reveal any broken bones.  He 
then stated that his toe was reinjured.  

The Veteran's service treatment records indicate that he had 
an x-ray on his right foot in December 1976 after someone 
jumped on his toe during a basketball game.  The x-ray did 
not reveal any breaks.  A physical exam did not show edema or 
discoloration.  The Veteran had full range of motion and 
minimal pain.  He was instructed to refrain from physical 
training and running for two days.

In March 1977 the Veteran sought treatment for a swollen 
right toe.  He reported swelling that would come and go for a 
couple of days at a time.  Upon examination there was no 
swelling or edema.  He was diagnosed with a bruised bone and 
instructed to refrain from physical training for five days.

The Veteran is currently diagnosed with edema of his right 
foot and has sought treatment for swelling and pain in his 
right foot and leg.  There is an indication that the 
Veteran's current disability is related to an "old" injury 
and thus he must be afforded an examination to establish if 
his foot condition is related to his active service.

The Veteran's service treatment records also revealed 
multiple complaints of and treatment for headaches and sinus 
problems.  The Veteran stated that he was hit in the face 
during a recreational football game on R&R from active 
service.  He contends that his headaches and sinus infections 
were caused by this injury or otherwise are related to active 
service.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As the Veteran has a 
current foot disability and is treated for sinus infections, 
and because the Veteran showed signs or symptoms of these 
disabilities during active service, the VA must afford the 
Veteran an examination to assess the nature and extent of his 
disabilities.

The Veteran indicated at the Board hearing that he is in 
receipt of Social Security Administration (SSA) disability 
benefits.  The SSA records are not associated with the claims 
file.  VA's duty to assist includes the responsibility to 
obtain any relevant records from the SSA.  Voerth v. West, 13 
Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).  As there is an indication the Veteran has sought SSA 
benefits, VA has a responsibility to obtain any records and 
associate them with the file.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Request that the Veteran identify any 
benefits he receives from SSA.  The RO 
should obtain any SSA records identified 
by the Veteran and associate these 
records with the file. 
 
2.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the nature and etiology of any right toe 
and/or right foot disability.  The claims 
file should be made available to the 
examiner for review in connection with 
the examination.  All appropriate testing 
should be performed.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any right toe 
and/or right foot disability had its 
clinical onset in service or is otherwise 
related to service.  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the service 
treatment records.

3.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the nature and etiology of any residuals 
of head injury, to include sinus 
condition.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
appropriate testing should be performed.  
The examiner should provide an opinion as 
to whether the Veteran suffers from any 
residuals of head injury due to a head 
injury in service, and whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any residuals 
of head injury, to include a sinus 
condition, had its clinical onset in 
service or is otherwise related to 
service.  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the service 
treatment records reflecting any 
treatment for headaches and sinus 
problems, and the medical evidence 
reflecting a post-service head injury.
 
4.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the service connection 
claims.  If any benefit sought is not 
granted in full, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


